Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   DETAILED ACTION

1.This action is response to application filed on 04/15/2021. Claims 1-20 are pending.
Enrichment  
                                       Allowable Subject Matter
 2. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 2 is “subsequent to outputting the summary to the user, comparing, by one or more processors, the summary to a replay of a full recording of the virtual meeting; requesting, by one or more processors, feedback from the user; receiving, by one or more processors, the feedback from the user; improving, by one or more processors, the accuracy of a plurality of future summaries prepared using reinforcement learning; and storing, by one or more processors, the feedback from the user in the database.” Claims 12-13 are also objected because they depend on claim 2.
3. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 5 is “subsequent to identifying the context of the plurality of audio frames, of the plurality of video frames, and of the plurality of audio and video frames in order to understand the one or more topics of the virtual meeting, selecting, by one or more processors, a subset of the plurality of audio frames, a subset of the plurality of video frames, and a subset of the plurality of audio and video frames based on whether the plurality of audio frames, the plurality of video frames, and the plurality of audio and video frames relate to the profile of the user; ranking, by one or more processors, the subset of the plurality of audio frames, the subset of the plurality of video frames, and the subset of the plurality of audio and video frames using an algorithmic approach or a second set of factors; merging, by one or more processors, the subset of the plurality of audio frames, the subset of the plurality of video frames, and the subset of the plurality of audio and video frames that ranked above an algorithmically determined threshold value; and preparing, by one or more processors, a consolidated summary of the subset of the plurality of audio frames that ranked above the algorithmically determined threshold value, a consolidated summary of the subset of the plurality of video frames that ranked above the algorithmically determined threshold value, and a consolidated summary of the subset of the plurality of audio and video frames that ranked above the algorithmically determined threshold value.” Claims 6-8, 15-18 are also objected because they depend on claim 5.
                                  
        Claim rejections-35 USC § 101

            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claim 19 is rejected under 35 U.S.C 101 as directed to non-statutory subject matter.
Regarding claim 19:
Claim 19 is directed to non-statutory subject matter because of follow reasons:
Claim 19 is directed computer program product without any structural recitations, therefore claim 19 directs to "software per se", see MPEP 2106.03.
Because of reasons above, claim 19 is rejected under U.S.C. § 101 as failing to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101: process, machine, manufacture and composition of matter and the claims are directed to non-statutory subject matter under meaning of 35 U.S.C. § 101.

                          Claim rejections-35 USC § 103
 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. Claims 1, 3, 10-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oganezov et al. (US 20160285929) in view of Bank et al. (US 20130290434).
Regarding claim 1:
A computer-implemented method comprising: 
detecting, by one ore more processors, a user disengaging from virtual meeting having at least two participants for a pre-set period of time or for a pre-set percentage of a tool allotted time of a pre-scheduled virtual meeting: (detection/reception logic to receive a request from a participant of a plurality of participants of an online meeting, wherein the request indicates disengagement of the participant from the meeting. A user associated with participating device may choose to disengage from a live meeting for a given period of time (e.g., 15 minutes), where this disengagement may be preplanned or done instantly, such as in response to an emergency. In case of the disengagement being preplanned, using participation engine and via user interface, the participant may choose, in advance, a specific time (e.g., 2:45 PM-3:00 PM) for absence and select to participate in seamless transition back to the live meeting: Organezov abstract; [0030]);
retrieving, by one or more processors, a first set of data regarding the user, a second set of data regarding the at least two participants of the virtual meeting: (a seamless meeting mechanism may further include preference logic in communication with participation engines at participating devices over one or more networks, such as network(s) (e.g., Cloud network, the Internet, proximity network, etc.) to allow for receiving and managing user preferences (a first set of data regarding the user) regarding online meetings and their participation in seamless transitioning into and out of meetings (“seamless meetings” or “seamless transitioning”) as facilitated by seamless meeting mechanism. For example, a participant associated with a participating device may not wish to have their voice recorded and thus the participant may choose to set their user preferences, using the participation engine as provided by user interface, to decline or opt-out of any recordings of her speech (Organezov [0026]-[0028]). An identification/authentication logic may be used to identify and authenticate participating devices and/or their corresponding users for being participants in joining online meeting. It would have been obvious to understand there are sets of data regarding the at least two participants of the online meeting, and of data regarding a relationship between the user and the at least two participants of the online meeting from a database (Organezov [0025]; [0022]); 
preparing, by one or more processors, a summary that is tailored to a profile of the user and that covers a portion of the virtual meeting during which the user was disengaged: (recording logic of recording engine to initiate recording (a summary) of proceedings of the online meeting during absence of the participant, wherein the proceedings include conversations of remaining participants of the plurality of participants during the absence of the participant): Organezov, abstract; figure 3, item 387);
detecting, by one or more processors, the user reconnecting to the virtual meeting: (participant returns to the meeting: Organezov [0028]);
determining, by one or more processors, whether the user will review the summary before rejoining the virtual meeting based on a pre-set user preference, a decision made by the user, or a machine-driven recommendation: (the method includes allowing any of participants associated with any of participating devices to be absent from an online live meeting for a period of time, choose to listen to the recording of any contents spoken in the live meeting during the participant's absence, and seamlessly transition back from listening to the recording into the live meeting. The relaying engine (a machine-driven) replays the formatted recording to the participant while transitioning the participant back into the online meeting: Organezov, [0014] abstract);
responsive to determining the user will review the summary before rejoining the virtual meeting, prompting, by one or more processors, the user with a set of default user preferences to review the summary: (disengaging participant can request wheter to record the proceedings of meeting while absence or not. The recording may continue to for a predefined time period, such as 15 minutes, as requested by the disengaging participant (Organezov [0033]).  The recording process may continue until the disengaged participant has returned, caught up with the missed content, and transitioned back into the meeting. In some embodiments, the recording may continue to for a predefined time period, such as 15 minutes, as requested by the disengaging participant ([0033]; [0029]);
outputting, by one or more processors, the summary to the user: (replaying the recording to the participant while transitioning the participant back to the online meeting: Organezov: abstract).
However, Organezov does not explicitly teach a set of data regarding a relationship between the user and the at least two participants of the virtual meeting from a database.
In similar art, Bank teaches the relationships of participant to at least one other participant can be determined by using an organization hierarchy (see Bank [0029]-[0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bank’s ideas into Oganezov’s system in order to provide an efficient virtual meeting’s system (see Bank, [0003]-[0004]).
Regarding claim 19:
A computer program product comprising: 
program instructions to detect a user disengaging from a virtual meeting having at least two participants for a pre-set period of time or for a pre-set percentage of a total allotted time of a pre-scheduled virtual meeting: (detection/reception logic to receive a request from a participant of a plurality of participants of an online meeting, wherein the request indicates disengagement of the participant from the meeting. A user associated with participating device may choose to disengage from a live meeting for a given period of time (e.g., 15 minutes), where this disengagement may be preplanned or done instantly, such as in response to an emergency. In case of the disengagement being preplanned, using participation engine and via user interface, the participant may choose, in advance, a specific time (e.g., 2:45 PM-3:00 PM) for absence and select to participate in seamless transition back to the live meeting: Organezov abstract; [0030]); 
program instructions to collect a first set of data regarding the user, a second set of data regarding the at least two participants of the virtual meeting: (a seamless meeting mechanism may further include preference logic in communication with participation engines at participating devices over one or more networks, such as network(s) (e.g., Cloud network, the Internet, proximity network, etc.) to allow for receiving and managing user preferences (a first set of data regarding the user) regarding online meetings and their participation in seamless transitioning into and out of meetings (“seamless meetings” or “seamless transitioning”) as facilitated by seamless meeting mechanism. For example, a participant associated with a participating device may not wish to have their voice recorded and thus the participant may choose to set their user preferences, using the participation engine as provided by user interface, to decline or opt-out of any recordings of her speech (Organezov [0026]-[0028]). An identification/authentication logic may be used to identify and authenticate participating devices and/or their corresponding users for being participants in joining online meeting. It would have been obvious to understand there are sets of data regarding the at least two participants of the online meeting, and of data regarding a relationship between the user and the at least two participants of the online meeting from a database (Organezov [0025]; [0022]);
program instructions to prepare a summary that is tailored to a profile of the user and that covers a portion of the virtual meeting during which the user was disengaged: (recording logic of recording engine to initiate recording (a summary) of proceedings of the online meeting during absence of the participant, wherein the proceedings include conversations of remaining participants of the plurality of participants during the absence of the participant): Organezov, abstract; figure 3, item 387); 
program instructions to detect the user reconnecting to the virtual meeting: (participant returns to the meeting: Organezov [0028]);
program instructions to determine whether the user will review the summary before rejoining the virtual meeting based on a pre-set user preference, a decision made by the user, or a machine-driven recommendation: (the method includes allowing any of participants associated with any of participating devices to be absent from an online live meeting for a period of time, choose to listen to the recording of any contents spoken in the live meeting during the participant's absence, and seamlessly transition back from listening to the recording into the live meeting. The relaying engine (a machine-driven) replays the formatted recording to the participant while transitioning the participant back into the online meeting: Organezov, [0014] abstract);
responsive to determining the user will review the summary before rejoining the virtual meeting, program instructions to prompt the user with a set of default user preferences to review the summary: (disengaging participant can request wheter to record the proceedings of meeting while absence or not. The recording may continue to for a predefined time period, such as 15 minutes, as requested by the disengaging participant (Organezov [0033]).  The recording process may continue until the disengaged participant has returned, caught up with the missed content, and transitioned back into the meeting. In some embodiments, the recording may continue to for a predefined time period, such as 15 minutes, as requested by the disengaging participant ([0033]; [0029]);
program instructions to output the summary to the user: (replaying the recording to the participant while transitioning the participant back to the online meeting: Organezov: abstract).
However, Organezov does not explicitly teach a set of data regarding a relationship between the user and the at least two participants of the virtual meeting from a database.
In similar art, Bank teaches the relationships of participant to at least one other participant can be determined by using an organization hierarchy (see Bank [0029]-[0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bank’s ideas into Oganezov’s system in order to provide an efficient virtual meeting’s system (see Bank, [0003]-[0004]).
Regarding claim 20:
A computer system comprising: one or more processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to detect a user disengaging from a virtual meeting having at least two participants for a pre-set period of time or for a pre-set percentage of a total allotted time of a pre-scheduled virtual meeting: (detection/reception logic to receive a request from a participant of a plurality of participants of an online meeting, wherein the request indicates disengagement of the participant from the meeting. A user associated with participating device may choose to disengage from a live meeting for a given period of time (e.g., 15 minutes), where this disengagement may be preplanned or done instantly, such as in response to an emergency. In case of the disengagement being preplanned, using participation engine and via user interface, the participant may choose, in advance, a specific time (e.g., 2:45 PM-3:00 PM) for absence and select to participate in seamless transition back to the live meeting: Organezov abstract; [0030]);
program instructions to collect a first set of data regarding the user, a second set of data regarding the at least two participants of the virtual meeting (a seamless meeting mechanism may further include preference logic in communication with participation engines at participating devices over one or more networks, such as network(s) (e.g., Cloud network, the Internet, proximity network, etc.) to allow for receiving and managing user preferences (a first set of data regarding the user) regarding online meetings and their participation in seamless transitioning into and out of meetings (“seamless meetings” or “seamless transitioning”) as facilitated by seamless meeting mechanism. For example, a participant associated with a participating device may not wish to have their voice recorded and thus the participant may choose to set their user preferences, using the participation engine as provided by user interface, to decline or opt-out of any recordings of her speech (Organezov [0026]-[0028]). An identification/authentication logic may be used to identify and authenticate participating devices and/or their corresponding users for being participants in joining online meeting. It would have been obvious to understand there are sets of data regarding the at least two participants of the online meeting, and of data regarding a relationship between the user and the at least two participants of the online meeting from a database (Organezov [0025]; [0022]);
program instructions to prepare a summary that is tailored to a profile of the user and that covers a portion of the virtual meeting during which the user was disengaged: (recording logic of recording engine to initiate recording (a summary) of proceedings of the online meeting during absence of the participant, wherein the proceedings include conversations of remaining participants of the plurality of participants during the absence of the participant): Organezov, abstract; figure 3, item 387);  
program instructions to detect the user reconnecting to the virtual meeting: (participant returns to the meeting: Organezov [0028]);
program instructions to determine whether the user will review the summary before rejoining the virtual meeting based on a pre-set user preference, a decision made by the user, or a machine-driven recommendation: (the method includes allowing any of participants associated with any of participating devices to be absent from an online live meeting for a period of time, choose to listen to the recording of any contents spoken in the live meeting during the participant's absence, and seamlessly transition back from listening to the recording into the live meeting. The relaying engine (a machine-driven) replays the formatted recording to the participant while transitioning the participant back into the online meeting: Organezov, [0014] abstract);
responsive to determining the user will review the summary before rejoining the virtual meeting, program instructions to prompt the user with a set of default user preferences to review the summary: (disengaging participant can request whether to record the proceedings of meeting while absence or not. The recording may continue to for a predefined time period, such as 15 minutes, as requested by the disengaging participant (Organezov [0033]).  The recording process may continue until the disengaged participant has returned, caught up with the missed content, and transitioned back into the meeting. In some embodiments, the recording may continue to for a predefined time period, such as 15 minutes, as requested by the disengaging participant ([0033]; [0029]);
program instructions to output the summary to the user: (replaying the recording to the participant while transitioning the participant back to the online meeting: Organezov: abstract).
However, Organezov does not explicitly teach a set of data regarding a relationship between the user and the at least two participants of the virtual meeting from a database.
In similar art, Bank teaches the relationships of participant to at least one other participant can be determined by using an organization hierarchy (see Bank [0029]-[0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bank’s ideas into Oganezov’s system in order to provide an efficient virtual meeting’s system (see Bank, [0003]-[0004]).
Regarding claim 3:
In addition to the rejection claim 1, Oganezov-Bank further teaches preparing the summary that is tailored to the profile of the user and that covers the portion of the virtual meeting during which the user was disengaged further comprises: identifying, by one or more processors, the at least two participants of the virtual meeting; assigning, by one or more processors, a weightage to the at least two participants of the virtual meeting based on a first set of factors; and ranking, by one or more processors, the at least two participants of the virtual meeting based on the weightage the at least two participants were assigned: (disengaging participant may immediately request that the proceedings of the live meeting be recorded by simply clicking on button or accessing a webpage by going to a link provided via user interface and as supported by participation engine. Participants who did not wish to be recorded can also choose to opt-out. The proceedings of the live meeting is recorded with filtering out the opt-out participants: Oganezov [0030]-[0033]).
Regarding claim 10:
In addition to the rejection claim 1, Oganezov-Bank further teaches detecting the user reconnecting to the virtual meeting further comprises: capturing, by one or more processors, the time during the virtual meeting when the user reconnected; and calculating, by one or more processors, a total duration of time the user was disengaged from the virtual meeting: (disengaging participant can request whether to record the proceedings of meeting while absence or not. The recording may continue to for a predefined time period, such as 15 minutes, as requested by the disengaging participant: Organezov [0033]).
Regarding claim 11:
In addition to the rejection claim 1, Oganezov-Bank further teaches the set of default user preferences to review the summary include a language preference, a viewing mode preference, an audio preference, and a subtitles preference: (participant simply clicking on a filtering button provided via user interface of software application which may then be converted into a request and communicated on to selection/filtering logic for further processing. For example, participant is removed from being recorded, the information may be forwarded on to recording engine such that recording logic is prevented from recording the speech (audio preference) associated with the participant: Oganezov [0037]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oganezov-Bank in view of Rose et al. (US 20220139383)
Regarding claim 4:
Oganezov-Bank discloses the invention substantially as disclosed in claim 3, but does not explicitly teach extracting, by one or more processors, a plurality of audio frames, a plurality of video frames, and a plurality of audio and video frames from the portion of the virtual meeting during which the user was disengaged; and identifying, by one or more processors, a context of the plurality of audio frames, of the plurality of video frames, and of the plurality of audio and video frames in order to understand the one or more topics of the virtual meeting.  
	In similar art, Rose teaches as a user is speaking or presenting content during an online video conference, the data stream may be processed to generate a textual representation (e.g., transcript) of the audio and/or information relating to the video. The textual representation and/or video related information may then be processed to determine a context or one or more topic(s) of discussion. Based on the determined context/topic(s), a corresponding neural network(s) may be selected, (see Rose abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Rose’s ideas into Oganezov-Bank’s system in order to save resources and development time by implying Rose’s ideas into Oganezov-Bank’s system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oganezov-Bank et al. (US 20160285929) in view of Budkiewicz et al. (US 11,379,799)
Regarding claim 9:
Oganezov-Bank discloses the invention substantially as disclosed in claim 3, but does not explicitly teach a profile created by the user.
In similar art, Budkiewicz teaches invitee's profile (see, Budkiewicz column 2, lines 11-30); 
a corporate profile of the user (organization(s): Budkiewicz column 1, lines 63-67; column 2, lines 1-10); a calendar of the user (calendar profile: Budkiewicz column 2, lines 11-30); one or more profiles created by the at least two participants of the virtual meeting (generated meeting schedule is sent to invitees to review. The invitees allowed to provide their times. In order word, meeting schedule profile is created by at least two meeting participants: Budkiewicz, column 3, lines 10-67); the corporate profile of the at least two participants of the virtual meeting (invitees are determined whether they are from the same organization or different organization: Budkiewicz column 1, lines 63-67; column 2, lines 1-10); the calendar of the at least two participants of the virtual meeting (scheduling a meeting: Budkiewicz abstract); one or more presentation tools used by the at least two participants of the virtual meeting; and data from one or more prior virtual meetings the user hosted, participated in, or attended: (receiving input data from a host to schedule a meeting through the GUI.  The input data may include invitees to the meeting and a time/date associated with the meeting. A first and a second set of invitees from the invitees are determined. The first set of invitees is identified to start a pre-meeting meeting prior to the meeting scheduled at the time/date. The second set of invitees is identified to start the meeting at the time/date: Budkiewicz abstract, column 3, lines 19-36).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Budkiewicz’s ideas into Oganezov-Bank’s system in order to save resources and development time by implying Budkiewicz’s ideas into Oganezov-Bank’s system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oganezov-Bank in view of Hassan et al. (US 20220224554)
Regarding claim 14:
In addition to the rejection claim 3, Oganezov-Bank further teaches the relatedness of the at least two participants to the user who disengaged from the virtual meeting: (disengaging participant may immediately request that the proceedings of the live meeting be recorded by simply clicking on button or accessing a webpage by going to a link provided via user interface and as supported by participation engine. The proceedings of the live meeting is recorded for meeting participants who did not request to opt-out. In other words, the participants should be in the same virtual meeting with disengaged participant: Oganezov [0030]-[0033]).
However, Oganezov-Bank does not explicitly teach including a role of the at least two participants in the virtual meeting, the role of the at least two participants in a corporation,
In similar art, Hassan teaches a virtual meeting system therefrom participants roles in a corporation of virtual meeting are recognized (Hassan [0043]; [0046]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hassan’s ideas into Oganezov-Bank’s system in order to save resources and development time by implying Hassan’s ideas into Oganezov-Bank’s system.
                                              Conclusions
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452